Tamar, J.
The cattle were on a range, and therefore not susceptible of an actual physical delivery to the donee ; 'but it appeared that the donor subset quently refused to sell the same because they belonged to the plaintiff; that the plaintiff gave money to her for the purpose of paying the taxes thereon; that he exercised acts of ownership; and that one of the defendants had recognized the title of the plaintiff. These facts were sufficient to sustain a verdict against the defendants, who’claimed under a subsequent incomplete and defective gift.

Judgment on the main bill of exceptions affirmed; cross-bill dismissed-


All the Justices concur.

The verdict was for the plaintiff. The defendants made a motion for a new trial, on the grounds that the verdict was contrary to law and the evidence, and to a specified instruction of the court; the motion was overruled, and they excepted. A cross-bill of exceptions was filed by the plaintiff.
W. 0. McGccll, for McMullen et al.,
cited Civil Code, §§ 3564, 3567,5477; Ga. B. 1/595; 11/161;30/267; 31/71;112/465; 114/691; 119/458; Thornton on Gifts, §§ 140, 157.
J. A. Wilkes and Shipp & Kline, contra,
cited Civil Code, §§ 3565, 3567, 3570; 79 Ga. 12-22; 110 Ga. 518-22.